Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 6, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152035(76)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  CITY OF HUNTINGTON WOODS and CITY                                                                        Joan L. Larsen,
  OF PLEASANT RIDGE,                                                                                                 Justices
            Plaintiffs/Counter-Defendants
            -Appellants,
                                                                   SC: 152035
  v                                                                COA: 321414
                                                                   Oakland CC: 2013-135842-CZ
  CITY OF OAK PARK,
            Defendant/Counter-Plaintiff
            -Appellee,
  and
  45TH DISTRICT COURT,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion to strike plaintiffs-appellants’
  supplemental brief or, alternatively, to strike all rebuttal/reply arguments is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 6, 2016
                                                                              Clerk